

Exhibit 10.3
FOURTH SUPPLEMENTAL INDENTURE
The Fourth Supplemental Indenture, dated as of September 2, 2020 (this “Fourth
Supplemental Indenture”), among edgewell personal care company (formerly known
as Energizer Holdings, Inc.) (the “Company”), a corporation organized and
existing under the laws of the State of Missouri, THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., a national banking corporation, as trustee (the “Trustee”),
CREMO HOLDING COMPANY, LLC, a California limited liability company (the
“HoldCo”), CREMO COMPANY, LLC, a California limited liability company (together
with the HoldCo, the “New Guarantors”) and each of the other Guarantors party
hereto.
RECITALS:
WHEREAS, the Company, certain Subsidiaries of the Company party thereto and the
Trustee are parties to the Indenture, dated as of May 19, 2011 (the “Base
Indenture” and, as amended, supplemented and otherwise modified on or prior to
the date hereof, including by this Fourth Supplemental Indenture, the
“Indenture”), relating to the issuance from time to time by the Company of Debt
Securities;
WHEREAS, the Company has issued pursuant to the Second Supplemental Indenture,
dated as of May 19, 2011 (“Supplemental Indenture No. 2”) its 4.700% Senior
Notes due 2022 (the “Existing Notes”) and entered into the Third Supplemental
Indenture, dated as of April 3, 2020 with respect to the Existing Notes
(“Supplemental Indenture No. 3”, and together with Supplemental Indenture No. 2,
the “Existing Supplemental Indentures”);
WHEREAS, Section 5.01 of Supplemental Indenture No. 2 provides that all of the
Company’s existing and future Subsidiaries that are guarantors under any of the
Company’s credit agreements shall unconditionally guarantee all obligations in
respect of the Existing Notes for so long as they remain guarantors under such
other indebtedness;
WHEREAS, each New Guarantor is becoming a guarantor under the Company’s credit
agreement;
WHEREAS, Section 17.3 of the Base Indenture provides that in order to evidence a
Guarantee, a Guarantor shall execute a Guarantee and a supplemental indenture
providing for such Guarantee;
WHEREAS, Section 11.1(5) of the Base Indenture provides that the Company, the
Guarantors and the Trustee may enter into a supplemental indenture to provide
for Guarantees of the Debt Securities of any series; and
WHEREAS, all conditions and requirements of the Indenture necessary to make this
Fourth Supplemental Indenture a valid, binding and legal instrument in
accordance with its terms have been performed and fulfilled by the parties
hereto.
NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged by the parties
hereto, the
        



--------------------------------------------------------------------------------



Company, the New Guarantors, the other Guarantors party hereto and the Trustee
agree as follows:
ARTICLE I
NEW GUARANTEES


Section 1.1.Guarantee.
Each New Guarantor hereby agrees to, jointly and severally, unconditionally
guarantee (i) the due and punctual payment of the principal of, premium, if any,
and interest on the Existing Notes, whether at maturity, by acceleration or
otherwise, the due and punctual payment of interest on the overdue principal of,
premium, if any, and interest, if any, on the Existing Notes, to the extent
lawful, and the due and punctual performance of all other obligations of the
Company to the Holders of Existing Notes or the Trustee all in accordance with
the terms set forth in Article XVII of the Base Indenture and (ii) in case of
any extension of time of payment or renewal of any Existing Notes or any of such
other obligations, that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.
The obligations of each New Guarantor to the Holders of Existing Notes and to
the Trustee pursuant to the Guarantee described herein and evidenced by the
Indenture are expressly set forth in Article XVII of the Base Indenture and
reference is hereby made to such Indenture for the terms of such Guarantee.
ARTICLE II
MISCELLANEOUS


Section 2.1.Capitalized Terms. For purposes of this Fourth Supplemental
Indenture:
(a)Capitalized terms used herein without definition shall have the meanings
assigned to them in the Base Indenture;
(b)All references to Articles and Sections, unless otherwise specified, refer to
the corresponding Articles and Sections of the Base Indenture; and
(c)The terms “herein,” hereof,” “hereunder” and other words of similar import
refer to this Fourth Supplemental Indenture.


Section 2.2.Trustee Not Responsible for Recitals. The recitals contained herein
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness.
Section 2.3.Counterparts. This Fourth Supplemental Indenture may be executed in
multiple counterparts, by manual or electronic signature, each of which shall be
regarded for all purposes as an original and all of which shall constitute but
one and the same instrument.
2

--------------------------------------------------------------------------------



Section 2.4.Governing Law. This Fourth Supplemental Indenture shall be governed
by and construed in accordance with, the internal laws of the State of New York,
without giving effect to its principles of conflicts of laws.
Section 2.5.Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with the duties imposed on any person by the provisions
of Sections 310 to 317, inclusive, of the Trust Indenture Act, the duties
imposed by the Trust Indenture Act shall control. If any provision hereof
limits, qualifies or conflicts with any provision of the Trust Indenture Act
which is automatically deemed to be included in this Fourth Supplemental
Indenture by any of the provisions of the Trust Indenture Act, such provision of
the Trust Indenture Act shall control. If any provision of this Fourth
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act which may be so modified or excluded, the former provision shall be deemed
to apply to this Fourth Supplemental Indenture as so modified or excluded.
[Signature Page Follows]


3


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Supplemental Indenture to be duly executed as of the date first above written.


EDGEWELL PERSONAL CARE COMPANY
By:/s/ Rod LittleName: Rod LittleTitle: President and Chief Executive Officer



[Signature Page to Fourth Supplemental Indenture (Notes 4.70%)]

--------------------------------------------------------------------------------



NEW GUARANTORS:
CREMO HOLDING COMPANY, LLC
By:
/s/ Rod Little
CREMO HOLDING COMPANY, LLC
Name: Rod LittleTitle: President



CREMO COMPANY, LLC
By:
/s/ Rod Little
Name: Rod LittleTitle: President

[Signature Page to Fourth Supplemental Indenture (Notes 4.70%)]



--------------------------------------------------------------------------------





EXISTING GUARANTORS:


EDGEWELL PERSONAL CARE BRANDS, LLC (F/K/A EDGEWELL PERSONAL CARE BRANDS, LLC)
EDGEWELL PERSONAL CARE, LLC (F/K/A ENERGIZER PERSONAL CARE, LLC)
PLAYTEX MANUFACTURING, INC.
PLAYTEX PRODUCTS, LLC
SUN PHARMACEUTICALS, LLC
TANNING RESEARCH LABORATORIES, LLC
EDGEWELL PERSONAL CARE MIDDLE EAST, INC.
JACK BLACK, L.L.C.
By:/s/ Rod Little
Name: Rod Little
Title: President





SCHICK MANUFACTURING, INC.
By:/s/ John Hill
Name: John Hill
Title: President





EDGEWELL PERSONAL CARE TAIWAN LTD.
By:/s/ Eric OriotName: Eric OriotTitle: President



[Signature Page to Fourth Supplemental Indenture (Notes 4.70%)]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE



By:/s/ Lawrence M. KuschName: Lawrence M. KuschTitle: Vice President



[Signature Page to Fourth Supplemental Indenture (Notes 4.70%)]

